      Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 1 of 10


                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 W'estern District of New York


                                                         Street
                                                 100 State                                            (585) 263-6760
                                                 Rochester, New York   14614                   far    (585) 399-3920
                                                                          Il/riter's Direct Dial: (585) 399-3961
                                                                                    K at h ry n L. S mit h@1 s doj. g ov
                                                 April 16,2021

Carrie M. Leo
3199 Walworth Road
Walworth, New York 1.4568
      Re:    Carrie M. Leo v, NYS Dep't of Env't Conservation, et       al, | 20-CY-7039 FPG

Dear Ms. Leo:

      I am contaclngyou     as a courtesy regardtngthe above referenced matter.

      It has come to my attention that you have commenced a lawsuit under                               Bivens
v. Six (Jnknown Named Agents,403 U.S. 388 (1971) against former U.S. Secretary of
Agriculture Sonny Purdue and U.S. Department of Agriculture ("USDA") Animal
Care Inspector Andrea D'Ambrosio. Your complaint, f:dLed in the District Court for
the Western District of New York ("WDNY"), alleges that your rights under the
U.S. Constitution were violated by federal officials.

       Rule 4(1X3) of the Federal Rules of Civil Procedure ("FRCP") provides that
when bringing suit against a federal employee sued in his or her individual capacity --
as you have in your Bivens lawsuit - the party "must serve the United States and also
serve the officer or employee under Rule 4(e), (0, or (g)."

        Rule 4(e) of the FRCP permits service on an individual within                 a   judicial
district in the United States by:

      (1)    following state law for serving a summons in an action brought in
             courts of general jurisdiction in the state where the district court is
             located or where service is made; or

      (2)    doing any of the following:
             (A)    delivering a copy of the summons and of the complaint to the
                    individual personally;
             (B)    leaving a copy of each at the individual's dwelling or usual place
                    of abode with someone of suitable age and discretion who resides
                    there; or
             (C)    delivering a copy of each to an agent authorizedby appointment
                    or by law to receive service of process.
        Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 2 of 10


Carrie M. Leo
Aprfl,16,202l
2lPage
        Rule 4(1X1) governs service on the United States

        1)       To serve the United States, aparty must:
                 (A)   (i) deliver a copy of the summons and of the complaint to the
                       United States attorney for the district where the action is brought-or
                       to an assistant United States attorney or clerical employee whom
                       the United States attorney designates in a writing filed with the
                       court clerk-or
                       (ii) send a copy of each by registered or certified mail to the civil-
                       process clerk at the United States Attomey's Office;

                (B)    send a copy of each by registered or certified mail to the Attorney
                       General of the United States at Washington, D.C.

(emphasis added). I have enclosed a copy of FRCP 4for your reference.

      At this time, the U.S. Attorney for the Western District of New York and the
U.S. Attorney General have not been served. A1so, please note that former
Secretary Purdue is no longer serving at the USDA. Neither the U.S. Attorney for
the WDNY nor the USDA has authority to accept service of your Bivens complaint
on his behalf.

      If you would like to discuss this matter further, please do not hesitate to
contact me at (585) 399-3961. You may also contact the WDNY's Pro,saAssistance
Program in Rochester by calling (585) 295-5709.

                                                   Very truly yours,

                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney
                                                   Western District of New York



                                           By:    KATHRYN L. SMITH
                                                  Assistant U.S. Attorney

KLS/jmm
Enclosure
cc:   Hon. Frank P. Geraci, Jr
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 3 of 10




                                  RULES OF CIYIL PROCEDURE
                                                       FORTHE
                            UMTED STATES DISTRICT COURTS                    1


                   Effective September 16, 1938, as e-ended to December 1, 2019
                        TITLE I. SCOPE OF RULES; FORM OF ACTION
      Rule 1. Scope and Purpose
       These rules govern the procedure             in all civil actions and pro-
      ceedings          in the United States district courts, except as stated in
      Rule 81. They should be construed, administered, and employed by
      the court and the parties to secure the just, speedy, and inexpen-
      sive determination of every action and proceeding.
      (As amended Dec. 29, 1948, eff. Oct. 20, 1949; Feb. 28, 1966, eff. July
      1, 1966; Apr.22,1993, eff. Dec. 1, 1993; Apr. 30, 2007, eff. Dec. 7,2007;
      Apr. 29, 2015, eff. Dec. 1, 2015.)
      Rule 2. One Form of Action
        There is one form of action-the civil action.
      (As amended Apr. 30, 2007, eff. Dec. 1, 2007.)
       TITLE II. COMMENCING AN ACTION; SER,VICE OF PR,OCESS,
                              PLEADINGS, MOTIONS, AND ORDERS
      Bule 3. Commencing an Action
        A civll action is commenced by filing a complaint with the
      court.
      (As amended Apr. 30, 2007, eff. Dec. 1, 2007.)
      Rule 4. Summons
           (a) CoNTENTS; AMENDMENTS.
               (l) Contents. A summons must:
                    (A) name the court and the parties;
                   (B) be directed to the defendant;
                   (C) state the name and address of the    plaintiff's attorney
                     or-if  unrepresented-of the plaintiff;
                        (D) state the time within which the defendant must ap-
                     pear and defend;
                       (E) notify the defendant that a failure to appear and de-
                     fend will result in a default judgment against the defend-
                     ant for the relief demanded in the complainU
                       (F) be signed by the clerk; and
                       (G) bear the court's seal.
       I   Title   amended December 29, 1948, effective October 20, 1949.

                                                           (1)
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 4 of 10




       Rule 4            F'EDERAL RULES OF CIVIL PROCEDURE                  2

             (2) Amendments. The court may permit a summons to be
           amended.
        (b) IssuANCE. On or after filing the complaint, the plaintiff may
      present a summons to the clerk for signature and sea1. If the sum-
      mons is properly completed, the clerk must sign, sea1, and issue
      it to the plaintiff for service on the defendant. A summons-or a
      copy of a summons that is addressed to multiple defendants-must
      be issued for each defendant to be served.
        (C) SERVICE.
            (1) In Generol. A summons must be served wlth a copy of the
          complaint. The plaintiff is responsible for having the summons
          and complaint served within the time allowed by Rule 4(m)
          and must furnish the necessary copies to the person who
          makes service.
             (2) Ba Wh,om. Any person who is at least 18 years old and not
          a party may serve a summons and complaint.
             (3) Ba a Marshctl or Someone SpeciallA Appointed. At the plain-
          tiff's request, the court may order that service be made by a
          United States marshal or deputy marshal or by a person spe-
          cially appointed by the court. The court must so order if the
          plaintiff is authorized to proceed in forma pauperis under 28
          U.S.C. $ 1915 or as a seaman under 28 U.S.C. S 1916.
        (d) WAIVING SER,VICE.
            (l) Requesting a Waiuer. An individual, corporation,    or asso-
          ciation that is subject to service under Rule 4(e), (f), or (h) has
          a duty to avoid unnecessary expenses of serving the summons.
          The plaintiff may notify such a defendant that an action has
          been commenced and request that the defendant waive service
          of a summons. The notice and request must:
                (A) be in writing and be addressed:
                    (i) to the individual defendant; or
                    (ii) for a defendant subject to service under Rule 4(h),
                  to an officer, a managing or general agent, or any
                  other agent authorized by appointment or by law to re-
                    ceive service of process;
                  (B) name the court where the complaint was filed;
                  (C) be accompanied by a copy of the complaint, 2 copies
                of the waiver form appended to this Rule 4, and a prepaid
                means for returning the form;
                  (D) inform the defendant, using the form appended to
                this Rule 4, of the consequences of waiving and not waiv-
                ing service;
                  (E) state the date when the request is sent;
                (F) ejve the defendant a reasonable time of at least 30
                days after the request was sent-or at least 60 days if sent
              to the defendant outside any judicial district of the United
              States-to return the waiver; and
                (G) be sent by first-c1ass mail or other reliable means.
            (2) Failure to Waiue. If a defendant located within the United
          States fails, without good cause, to sign and return a waiver
          requested by a plaintiff located within the United States, the
          court must impose on the defendant:
                (A) the expenses later incurred in making service; and
                (B) the reasonable expenses, including attorney's fees, of
              any motion required to collect those service expenses.
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 5 of 10




       3                 FEDERAI, RUI,ES OF   CIVI   PROCEDURE            Rule 4
               (3) Time to Answer After a Waiuer. A defendant who, before
            being served with process, timely returns a waiver need not
            serve an answer to the complaint until 60 days after the re-
            quest was sent-or until 90 days after it was sent to the de-
            fendant outside any judicial district of the United States.
               (4) Results of Filing q. Wa.iper. When the plaintiff files a waiv-
            er, proof of service is not required and these rules apply as if
            a summons and complaint had been served at the time of filing
            the waiver.
               (5) Jurisdiction and Venue Not Waiued. Waiving service of a
            summons does not waive any objection to personal jurisdic-
            tion or to venue.
         (e) SERVING AN TNDIVIDUAL WITHIN A JUDICIAL DISTRICT oF THE
       UNTTED STATES. Unless federal law provides otherwise, an individ-
       ual-other than a minor, an incompetent person, or a person
       whose waiver has been filed-may be served in a judicial district
       of the United States by:
              (1) following state law for serving a summons in an action
           brought in courts of general jurisdiction in the state where the
           district court is located or where service is made; or
              (2) doing any of the following:
                   (A) delivering a copy of the summons and of the com-
                 plaint to the individual personally;
                   (B) leaving a copy of each at the individual's dwelling or
                 usual place of abode with someone of suitable age and dis-
                 cretion who resides there; or
                   (C) delivering a copy of each to an agent authorized by
                 appointment or by law to receive service of process.
        (O SERVING AN INDIVIDUAL IN A FoREIGN CoUNTRY. Unless fedeTal
      1aw provides otherwise, an individual-other than a minor, an in-
      competent person, or a person whose waiver has been filed-may
      be served at a place not    within any judicial district of the United
      States:
            (1) by any internationally agreed means of service that is
          reasonably calculated to give notice, such as those authorized
          by the Hague Convention on the Service Abroad of Judicial
           and Extrajudicial Documents;
             (2) if there is no internationally agreed means, or if an inter-
           national agreement allows but does not specify other means,
           by a method that is reasonably calculated to give notice:
                 (A) as prescribed by the foreign country's law for service
               in that country in an action in its courts of general juris-
              diction;
                (B) as the foreign authority directs in response to a 1et-
              ter rogatory or letter of request; or
                (C) unless prohibited by the foreign country's law, by:
                    (i) delivering a copy of the summons and of the com-
                  plaint to the individual personally; or
                    (ii) using any form of mail that the clerk addresses
                  and sends to the individual and that requires a signed
                  receipt; or
            (3) by other means not prohibited by international agree-
          ment, as the court orders.
        (g) SERVING A MINoR oR AN INCoMPETENT PER,SoN. A minoT oT an
      incompetent person in a judicial district of the United States
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 6 of 10




       Rule 4            FEDERAL RULES OF CIVIL PROCEDURE                   4

       must be served by following state law for serving a summons or
       like process on such a defendant in an action brought in the
       courts of general jurisdiction of the state where service is made.
       A minor or an incompetent person who is not within any judicial
       district of the United States must be served in the manner pre-
       scribed by Rule 4(fX2)(A), (O(2)(B), or (O(3).
         (h) SERVING A CoRPoRATION, PARTNERSHIP, oR ASSoCIATIoN. Un-
       less federal law provides otherwise or the defendant's waiver has
       been filed, a domestic or foreign corporation, or a partnership or
       other unincorporated association that is subject to suit under a
       common name, must be served:
           (1) in a judicial district of the United States:
                (A) in the manner prescribed by Rule a(e)(l) for serving
                an individual; or
                 (B) by delivering a copy of the summons and of the com-
                plaint to an officer, a managing or general agent, or any
                other agent authorized by appointment or by law to re-
              ceive service of process and-if the agent is one authorized
              by statute and the statute so requires-by also mailing a
              copy of each to the defendant; or
            (2) at a place not within any judicial district of the United
          States, in any manner prescribed by Rule 4(f) for serving an
          individual, except personal delivery under (O(2XC)(i).
        (i) SERVING THE UNITED STATES AND TTS AGENCIES, CoRPoR,A-
      TIONS, OFFICERS, OR EMPLOYEES.
             (1) United States. To serve the United States, a party must:
                  (A)(i) deliver a copy of the summons and of the com-
               plaint to the United States attorney for the district where
               the action is brought-or to an assistant United States at-
               torney or clerical employee whom the United States attor-
               ney designates in a writing filed with the court clerk-or
                  (ii) send a copy of each by registered or certified mail to
               the civil-process clerk at the United States attorney's of-
               fice;
                  (B) send a copy of each by registered or certified mail to
               the Attorney General of the United States at Washington,
               D.C.;and
                  (C) if the action challenges an order of a nonparty agen-
               cy or officer of the United States, send a copy of each by
               registered or certified mail to the agency or officer.
            (2) Agency; Corporation; Officer or Employee Sued in an Official
          CapacitA. To serve a United States agency or corporation, or
          a United States officer or employee sued only in an official ca-
          pacity, a party must serve the United States and also send a
          copy of the summons and of the complaint by registered or
          certified mail to the agency, corporation, officer, or employee.
            (3) Officer or Emplogee Sued IndiuiduallE. To serve a United
          States officer or employee sued in an individual capacity for
          an act, or omission occurring in connection with duties per-
          formed on the United States' behalf (whether or not the officer
          or employee is also sued in an official capacity), a party must
          serve the United States and also serve the officer or employee
          under Rule 4(e), (f), or (g).
            (4) Efiending Time. The court must a.llow a party a reason-
          able time to cure its failure to:
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 7 of 10




       5                        FEDERAL RULES OF CIVL PROCEDURE               Rule 4
                    (A) serve a person required to be served under Rule
                 4(i)(2),if the party has served either the United States at-
                 torney or the Attorney General of the United States; or
                   (B) serve the United States under Rule 4(i)(3), if the
                 party has served the United States officer or employee.
           (J) SER,VING A FOREIGN, STATE,       OR,   LOCAL GOVERNMENT.
               (7) Foreign State. A foreign state or its political subdivision,
             agency, or instrumentality must be served in accordance with
             28 U.S.C. $1608.
               (2) State or Local Gouernment A state, a municipal corpora-
             tion, or any other state-created governmental             organization
             that is subject to suit must be served by:
                   (A) delivering a copy of the summons and of the com-
                 plaint to its chief executive officer; or
                   (B) serving a copy of each in the manner prescribed by
                 that state's 1aw for serving a summons or like process on
                 such a defendant.
           (K) TpnnTtoRIAL LIMITS oF EFFECTIVE SERVICE.
               (1) In Generol. Serving a summons or filing a waiver of serv-
             ice establishes personal jurisdiction over a defendant:
                    (A) who is subject to the jurisdiction of a court of gen-
                 eral jurisdiction in the state where the district court is lo-
                 cated;
                  (B) who is a party joined under Rule 14 or 19 and is
                 servedwithin a judicial district of the United States and
                 not more than 100 miles from where the summons was is-
                 sued; or
                   (C) when authorized by a federal statute.
               (2) Federal Claim Outside State-Court Jurisdiction For a claim
              that arises under federal law, serving' a summons or filing a
              waiver of service establishes personal jurisdiction over a de-
              fendant if:
                     (A) the defendant is not subject to jurisdiction in any
                  state's courts of general jurisdiction; and
                     (B) exercising jurisdiction is consistent with the United
                   States Constitution and laws.
           (I) PROVING SERVICE.
                (7) Affidctuit Required. Unless service is waived, proof of serv-
              ice must be made to the court. Except for service by a United
              States marshal or deputy marshal, proof must be by the serv-
              er's affidavit.
                (2) Seruice Outside the United States. Service not within any
              judicial district of the United States must be proved as fol-
            lows:
                    (A)   if   made under Rule 4(O(1), as provided   in the applica-
                 b1e   treaty or convention; or
                   (B) if made under Rule 4(f)(2) or (fX3), by a receipt signed
                 by the addressee, or by other evidence satisfying the court
                 that the summons and complaint were delivered to the ad-
                 dressee.
               (3) Vo,lidita of Seruice; Amending Proof. Failure to prove serv-
             ice does not affect the validity of service. The court may per-
             mit proof of service to be amended.
           (m) TrME LrMrr FoR SERvrcE. If a defendant is not served within
      90 days    after the complaint is filed, the court-on motion or on its
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 8 of 10




      Rule 4             FEDERAI, RUI,ES OF CIVIL PROCEDURE                      6

      own after notice to the plaintiff-must dismiss the action without
      prejudice against that defendant or order that service be made
      within a specified time. But if the plaintiff shows good cause for
      the failure, the court must extend the time for service for an ap-
      propriate period. This subdivision (m) does not apply to service in
      a foreign country under Rule 4(fl, 4(h)(2), or 4(j)(1), or to service
      of a notice under Rule 71.1(d)(3XA).
        (n) ASSER,TING JURISDICTIoN OVER PROPER,TY OR ASSETS.
            (7) Federal Law. T}:,e court may assert jurisdiction over prop-
          erty if authorized by a federal statute. Notice to claimants of
          the property must be given as provided in the statute or by
          serving a summons under this rule.
            (2) State Law. On a showing that personal jurisdiction over
          a defendant cannot be obtained in the district where the ac-
          tion is brought by reasonable efforts to serve a             summons
           under this rule, the court may assert jurisdiction over the de-
           fendant's assets found in the district. Jurisdiction is acquired
           by seizing the assets under the circumstances and in the man-
           ner provided by state law in that district.
      (As amended Jan. 21, 1963, eff. July 1, 1963; Feb. 28, 1966, eff. July
      1, 1966; Apr. 29, 1980, eff. Aus. 1, 1980; Pub. I'.97462, $2, Jan. 12,
      1983, 96 Stat.2527, eff. Feb. 26, 1983; Mar.2,1987, eff. Aug. 1, 1987;
      Lpr. 22,1993, eff. Dec. 1, 1993; Apr. 17, 2000, eff. Dec. 1, 2000; Apr.
      30, 2007, eff. Dec. 7,2007; Apr. 29, 2015, eff. Dec. 1, 2015; Apr. 28,2076,
      eff. Dec. 1, 2016; Apr. 27, 2017, eff . Dec. 1, 2017.)
        RULE 4 NoTICE oF A LAWSUIT AND REQUEST To WAIVE SERVICE oF
      SUMMoNS.
                                    (Caption)
        To (na.me the defendant    or-ifthe defendant is a corporation, part-
      nership, or association-na,me o,n officer or agent a,utllorized to receiue
      seruice):
        WHY ARE YoU GETTING THIS?
        A lawsuit has been filed against you, or the entity you rep-
      resent, in this court under the number shown above. A copy of the
      complaint is attached.
        This is not a summons, or an official notice from the court. It
      is a request that, to avoid expenses, you waive formal service of
      a summons by signing and returning the enclosed waiver. To avoid
      these expenses, you must return the signed waiver within (giue at
      least 30 daAs or at least 60 dags if the defendant is outside q,nA judicia,l
      district of the United States) from the date shown below, which is
      the date this notice was sent. Two copies of the waiver form are
      enclosed, along with a stamped, self-addressed envelope or other
      prepaid means for returning one copy. You may keep the other
      copy.
        WHAT HAPPENS NEXT?
        If you return the signed waiver, I will file it with the court. The
      action will then proceed as if you had been served on the date the
      waiver is filed, but no summons will be served on you and you will
      have 60 days from the date this notice is sent (see the date below)
      to answer the complaint (or 90 days if this notice is sent to you
      outside any judicial district of the United States).
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 9 of 10




       7                    FEDERAL RULES OF CIVIL PROCEDURE               Rule 4
         If you do not return the signed waiver within the time indi-
       cated, I will arrange to have the summons and complaint served
       on you. And I will ask the court to require you, or the entity you
       represent, to pay the expenses of making service.
         Please read the enclosed statement about the duty to avoid un-
       necessary expenses.
           I certify that this request is being sent to you   on the date below.
           Date:

           (Signature of the attorney
           or unrepresented party)

           (Printed name)
           (Address)

           (E-mail address)
           (Telephone number)
           RULE 4 WAIVER, oF THE SER,VICE oF SUMMoNS.
                                        (Caption)
           To (name the plq,intiff's attorney or the unrepresented plaintifD:
        I have received your request to waive service of a summons in
      this action along with a copy of the complaint, two copies of this
      waiver form, and a prepaid means of returning one signed copy of
      the form to you.
           I, or the entity I represent,
                                     agree to save the expense of serving
      a summons and complaint    in this case.
        I understand that I, or the entity f represent, will keep alt de-
      fenses or objections to the lawsuit, the court's jurisdiction, and
      the venue of the action, but that I waive any objections to the ab-
      sence of a summons or of service.
        I also understand that I, or the entity I represent, must file and
      serve an answer or a motion under Rule 12 within 60 days from
      quest                                    51 i1"".t#11"'tii,*"u
      States). If I fail to do so, a default judgment will be            entered
      against me or the entity I represent.
           Date

           (Signature of the attorney
           or unrepresented party)

           (Printed name)
           (Address)

           (E-mail address)
           (Telephone number)
Case 6:20-cv-07039-FPG Document 35-2 Filed 08/26/21 Page 10 of 10




       Rule    4.1          FEDERAI, RULES OF CIVIL PROCEDURE                B

                                 (Attach the following)
                         Duty To AVOID  UNNECESSARY EXPENSES
                                 OF SERVING A SUMMONS
         Rule 4 of the Federal Rules of Civil Procedure requires certain
       defendants to cooperate in saving unnecessary expenses of serving
       a summons and complaint. A defendant who is located in the
       United States and who fails to return a signed waiver of service
       requested by a plaintiff located in the United States will be re-
       quired to pay the expenses of service, unless the defendant shows
       good cause for the failure.
         "Good cause" does not include a belief that the lawsuit is
       groundless, or that it has been brought in an improper venue, or
       that the court has no jurisdiction over this matter or over the de-
       fendant or the defendant's property.
         If the waiver is signed and returned, you can still make these
       and all other defenses and objections, but you cannot object to the
       absence of a summons or of service.
         If you waive service, then you must, within the time specified
       on the waiver form, serve an answer or a motlon under Rule 12 on
       the plaintiff and file a copy with the court. By signing and return-
       ing the waiver form, you are allowed more time to respond than
       if   a summons had been served.
       Rule 4.1. Serving Other Process
         (a) IN GENERAL. Process-other than a summons under Rule 4 or
       a subpoena under Rule 45-must be served by a, United States mar-
       shal or deputy marshal or by a person specially appointed for that
       purpose. It may be served anywhere within the territorial limits
       of the state where the district court is located and, if authorized
       by a federal statute, beyond those limits. Proof of service must be
       made under Rule 4(l).
         (b) ENFoRCTNG ORDERS: Col'rurrrrNc PoR Crvrl, CoNTEMp'r. An
       order committing a person for civil contempt of a decree or in-
       junction issued to enforce federal law may be served and enforced
       in any district. Any other order in a civil-contempt        proceeding
       may be served only in the state where the issuing court is located
       or elsewhere in the United States within 100 miles from where the
       order was issued.
       (As added Apr. 22, 1993, eff. Dec. 1, 1993; amended Apr. 30, 2007, eff.
       Dec. 1, 2007.)
       Rule 5. Serving and Filing Pleadings and Other Papers
            (a) SERVICE: WHEN REQUIRED.
                (7) In Generol. Unless these rules provide otherwise, each of
              the following papers must be served on every party:
                     (A) an order stating that service is required;
                     (B) a pleading filed after the original complaint, unless
                  the court orders otherwise under RuIe 5(c) because there
                  are numerous defendants;
                     (C) a discovery paper required   to be served on a party,
                 unless the court orders otherwise;
                     (D) a written motion, except one that may be heard ex
                 parte; and
